Exhibit 1A-6A EQUITY CONTRIBUTION AGREEMENT This EQUITY CONTRIBUTION AGREEMENT (the “ Agreement ”) is made effective as of June 1, 2014 (the “ Effective Date ”), by and between NeurMedix, LLC, a California limited liability company formerly known as “ Reserva, LLC ” with his principal office at 11601 Wilshire Boulevard, Suite 1100, Los Angeles, California 90025 (“ NM LLC ”), NeurMedix, Inc., a Delaware corporation with his principal office at 11601 Wilshire Boulevard, Suite 1100, Los Angeles, California 90025 (“ NM CORP ”), and Terren S. Peizer, an individual (“
